Citation Nr: 1041195	
Decision Date: 11/02/10    Archive Date: 11/12/10

DOCKET NO.  07-02 035	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) Debt 
Management Center (DMC)in St. Paul, Minnesota and the Pension 
Management Center (PMC) in Milwaukee, Wisconsin


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of pension 
benefits to include the preliminary issue of whether the debt was 
properly created.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel





INTRODUCTION

The Veteran served on active duty from September 1969 to February 
1971.

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2005 decision of the PMC which 
retroactively terminated the Veteran's pension entitlement, 
thereby creating an overpayment of $2,127; and an August 2006 
decision of the DMC's Committee on Waivers and Compromises 
(Committee) which denied the Veteran's request for a waiver of 
$2,127 indebtedness resulting from an overpayment of VA pension 
benefits.  In December 2009, the Board remanded the appeal for 
further procedural development, to include an initial 
determination regarding the validity of the debt as required by 
Schaper v. Derwinski, 1 Vet. App. 430, 433-7 (1991).  In an April 
2010 Supplemental Statement of the Case, the PMC performed an 
analysis as to the validity of the debt and upheld the debt.  The 
requested development having been accomplished, the matter is 
once again before the Board for further appellate review.


FINDINGS OF FACT

1.  The VA required the Veteran to complete and submit an 
eligibility verification report to substantiate his eligibility 
for the receipt of pension benefits during 2004; however he 
failed to do so.

2.  Notice of indebtedness and of the procedures for requesting a 
waiver of recovery of the overpayment of pension benefits in the 
amounts of $2,127 was issued by VA to the veteran in November 
2005. 

3.  The veteran's request for waiver was not received until 
August 2006. 





CONCLUSIONS OF LAW

1.  The Veteran's debt of $2,127 was properly created because he 
failed to submit a required eligibility verification report and 
had no valid excuse for his failure.  38 U.S.C.A. § 1506 (West 
2002); 38 C.F.R. § 3.277 (2010).

2.  Although the veteran was properly notified of his 
indebtedness and of the procedures for requesting a waiver of the 
debts, including the time limit for requesting a waiver, he did 
not file a timely request for a waiver of indebtedness totaling 
$2,127.  38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.963 
(2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board observes that claims for waiver of debt owed 
to the VA are governed by the provisions of Chapter 53 of Title 
38 of the United States Code.  This statute contains its own 
specific notice provisions.  The provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002) are relevant to a different chapter of title 38, and 
do not apply to this appeal.  See Barger v. Principi, 16 Vet. 
App. 132 (2002).

History of the case

The veteran filed a claim for nonservice-connected pension 
benefits in January 2004.  On the form, he indicated that he 
anticipated "unknown" income from his own self-employment 
during the upcoming year, and that he anticipated his wife would 
earn approximately $800 a month during the upcoming year.  
According to the report reflecting a phone call, he clarified 
that he was an artist and had made one sale worth $1,500 that 
year.

In a May 2004 decision, the Veteran was awarded VA pension 
benefits effective in January 2004, based upon his disability 
status and his family income.  In a letter dated the same month, 
the VA Regional Office (RO) in Nashville, Tennessee, explained 
that his total family income, including his own income and the 
income of his wife had been used to calculate the amount of his 
monthly pension benefit.  He was informed as well that his 
family's medical expenses could be used to reduce his income for 
pension purposes and he was provided with the appropriate form 
for listing his medical expenses.  The letter also informed him 
that he was responsible for notifying the VA if his income, 
medical expenses, or net worth changed.

The April 2010 Supplemental Statement of the Case contains the 
following explanation as to the events which next transpired in 
the creation of the debt at issue:  

When pension benefits are started, the VA computer 
system automatically sets a diary (a control for 
future action) for an Eligibility Verification Report 
(EVR) to be sent.  These are computer generated 
letters and forms and the VA does not keep copies of 
these letters.  Once the EVR has been sent, another 
diary is automatically generated to ensure receipt of 
the EVR.  If the EVR is not received by the following 
march, benefits automatically go into suspense.  At 
that time, another letter is generated again 
requesting submission of an EVR, informing the 
claimant that benefits will be terminated from the 
beginning of the reporting period for failure to 
return the EVR within 60 days, and giving due process 
rights.  Again, this letter is computer generated and 
the VA does not maintain a copy of the letter.  Once 
benefits have been in suspense for more than 6 months, 
an automated message will be sent to the Regional 
Office of jurisdiction.  If the EVR has not been 
received at that time, benefits will be terminated.  

Based on the above, an EVR would have been sent to 
[the Veteran] in December 2004.  When we did not 
receive the EVR by March 1, 2005, benefits would have 
gone into suspense and the automated letter informing 
[him] of the consequences for failure to submit the 
EVR would have been sent.  The VA received the 
automated notice that benefits had been in suspense 
for more than 6 months on October 11, 2005.  Benefits 
were subsequently terminated effective February 1, 
2004.  Therefore the debt created by this action is 
valid.

In this case, the Veteran failed to respond to the December 2004 
letter, and failed to submit the requested EVR.  He then failed 
to respond to the March letter informing that his benefits had 
been suspended.  In fact, it appears that he did not contact the 
VA until August 2006, when he submitted a Financial Status Report 
which the PMC interpreted as a request for a waiver of the debt.  

Validity

In the analysis of a waiver of indebtedness case, VA must make an 
initial determination regarding whether the debt is valid before 
deciding whether a waiver of the debt is in order.  Schaper v. 
Derwinski, 1 Vet. App. 430, 433-7 (1991).  

In this case, the debt was created due to the Veteran's failure 
to submit the EVR which was required for the proper calculation 
of his pension benefit.  As a condition of granting or continuing 
pension benefits, the VA may require from any person who is an 
applicant for or a recipient of pension, such information, 
proofs, and evidence as is necessary to determine the annual 
income and the value of the corpus of the estate of such person, 
and of any spouse or dependent child.  Furthermore, any 
individual who has applied for or receives pension must promptly 
notify the VA of any change affecting entitlement in any of the 
following:  income, net worth or corpus of estate, marital 
status, nursing home patient status, school enrollment status of 
a child 18 years of age or older, or any other factor that 
affects entitlement to pension benefits.  If VA requests that a 
claimant or beneficiary submit an EVR but he or she fails to do 
so within sixty days of the date of the VA request, the Secretary 
shall suspend the award or disallow the claim.  38 U.S.C.A. 
§ 1506; 38 C.F.R. § 3.277.

Because his initial application for pension benefits was 
predicated upon his "unknown" income, his monthly pension 
payment had been projected based upon the estimation that his 
only income from the sale of his art amounted to $1,500; and it 
was thus his responsibility to provide the information as to his 
actual income at the end of each payment year.  In other words, 
given his uncertain income situation, his completion and 
submission of this EVR form was a condition for continuing to 
receive the pension benefit.  As he failed to respond to this 
request, his pension benefits were terminated, and an overpayment 
of the entire amount of money paid to him in 2004 was declared.  

The Board had previously remanded this case due to the concern 
that the Veteran had not in fact received the VA's letter 
informing him that he was required to complete and return the EVR 
form.  In response to the remand, the PMC provided the 
explanation set forth above, as to the procedure for 
automatically generating and sending the proper notices.  We 
accept the explanation for purposes of establishing what the 
regular course of action in such a case is.  There is no 
indication that the regular course of action was not followed in 
this particular case.  Given this explanation, the Board finds 
that application of the legal presumption of regularity allows us 
to presume that the government performed its duties per the 
normal course of business, and to presume therefore that the 
Veteran was notified as set forth in the PMCs explanation, 
despite the absence of copies of the letters in his file. 

The legal presumption of regularity provides that government 
officials are presumed to "have properly discharged their 
official duties."  Ashley v. Derwinski, 2 Vet. App. 307, 308 
(1992) (quoting United States v. Chem. Found., Inc., 272 U.S. 1, 
14-15 (1926)); see Sthele v. Principi, 19 Vet. App. 11, 17 
(2004).  The United States Court of Appeals for Veterans Claims 
(Court) has applied the presumption of regularity to various 
processes and procedures throughout the VA administrative 
process, including the RO's mailing of notice of a VA medical 
examination.  Kyhn v. Shinseki, 23 Vet. App. 335 (2010); Jones v. 
West, 12 Vet. App. 98, 100-02 (1998).  The presumption of 
regularity is not absolute; however, it may be overcome only by 
the submission of "clear evidence to the contrary."  Ashley, 2 
Vet. App. at 309.  A claimant's mere statement of nonreceipt is 
insufficient for that purpose.  See Butler v. Principi, 244 F.3d 
1337, 1340 (Fed.Cir.2001).  Whether clear evidence exists to 
rebut the presumption of regularity is a question of law that the 
Court reviews de novo.  See Clark v. Nicholson, 21 Vet. App. 130, 
133 (2007).

In this case, the Veteran has not asserted that he did not 
receive the notices pertaining to his income; rather his 
representative has raised the absence of documentation of these 
notices as a due process issue.  There is no indication that the 
Veteran's address has changed during the time period at issue or 
that there was a problem involving the mail.  Thus, the Board 
finds that there is no evidence whatsoever to rebut the 
presumption of regularity in the instant matter.

The Veteran does assert that his mental disabilities rendered him 
unable to follow through on his obligations in this case, and 
that his mental disabilities provide an excuse for his failure to 
complete and return the EVR showing his 2004 income in 2005.  The 
record shows that the Veteran's pension benefits were granted in 
part upon a showing that he is disabled with schizophrenia, 
anxiety disorder, and a seizure disorder.  However, under the 
law, mental impairment cannot serve as an excuse for failure to 
file a required document in a timely manner.  In light of the 
United States Supreme Court's decision in Bowles v. Russell, 127 
S.Ct. 2360 (2007), the Court has held that equitable tolling of 
the time to file a Notice of Appeal to the Court is not 
permitted.  Henderson v. Peake, 22 Vet. App. 217, 221 (2008), 
aff'd sub nom. Henderson v. Shinseki, 589 F.3d 1201 
(Fed.Cir.2009), cert. granted, 130 S.Ct. 3502 (2010).  The 
requirement that a Veteran file an EVR to support his receipt of 
annual pension benefits is so nearly analogous as to be 
indistinguishable from the requirement that an appellant file a 
Notice of Appeal.  

Furthermore, the Supreme Court has held that everyone dealing 
with the Government is charged with knowledge of federal statues 
and lawfully promulgated agency regulations.  Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-385 (1947).  Thus, 
regulations are binding on all who seek to come within their 
sphere, 'regardless of actual knowledge of what is in the 
[r]egulations or of the hardship resulting from innocent 
ignorance.'  Id. at 385, Morris (John) v. Derwinski, 1 Vet. App. 
260, 265 (1991). 

Thus, as a recipient of VA benefits, the veteran has the 
responsibility to be aware of the rules regarding the conditions 
of receipt of those benefits.  The veteran has not been deemed 
incompetent to handle his affairs by VA or other authority.  The 
Board therefore holds that the veteran's schizophrenia, anxiety 
disorder, and a seizure disorder cannot serve as an excuse for 
his failure to comply with the requirement that he file an EVR.  
Because the Veteran failed to file the required EVR, without 
excuse, we hold that the debt he now owes to the government is 
valid.

We note that the Veteran has also contended that the VA should 
have considered his stepson, who was in school at the time of his 
pension award, as his dependent.  This contention does not serve 
to reduce the amount of his debt, however.  Review of the record 
shows that the VA was paying the Veteran pension benefits based 
upon himself and his wife.  He did not receive an additional 
dependency allowance for his stepson.  If his stepson had been 
considered to have been his dependent, he would have been paid 
more each month, meaning that the total amount of money he now 
has to repay would be greater.  

Waiver

Under the governing regulation, a request for waiver of a debt, 
other than for loan guaranty, shall only be considered if made 
within 180 days following the date of a notice of the 
indebtedness to the debtor.  The 180-day period may be extended 
if the individual requesting waiver demonstrated to the 
Chairperson of the Committee that, as a result of an error by 
either VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, there was a delay in 
such individual's receipt of the notification of indebtedness 
beyond the time customarily required for mailing, including 
forwarding.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, the 
Chairperson shall direct that the 180-day period be computed from 
the date of the requester's actual receipt of the notice of 
indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.963.

In November 2005, the veteran was sent a formal notice of rights 
regarding his debt resulting from overpayment of pension benefits 
in the amount of $2,127, including an explanation of what a 
waiver is, and how to request one.  A copy of this notice is 
contained in his file and it shows that it was mailed to his 
address of record.  He was additionally provided with a document 
entitled "Notice of Rights and Obligations," which included the 
180 day period for requesting such a waiver.  

The Veteran did not respond to this notice and did not request a 
waiver of the declared debt or otherwise correspond with the VA 
until August 2006, when he submitted a Financial Status Report 
which the PMC interpreted as a request for a waiver of the debt.  

The Veteran contends that he did not intend to defraud the VA and 
that the various forms and notices were confusing to him, 
especially in light of his various disabilities.  As above, 
however, mental disability is not an excuse for failure to meet a 
defined deadline.  In a highly pertinent case, the Court held 
that mental illness was not a basis for permitting extension of 
the statutory period for requesting a waiver of debt resulting 
from overpayment of VA benefits under 38 U.S.C.A. § 5302 and 38 
C.F.R. § 1.963.  Barger v. Principi, 16 Vet. App. 132 (2002).  In 
so holding, the Court interpreted the statutory provisions cited 
above as allowing for extension of the 180 day time limit only 
upon a showing that the VA's notification was actually not 
received.  As no such showing has been made here, the Veteran's 
waiver request may not be considered, as it was not received in a 
timely manner.


ORDER

An overpayment of VA pension benefits in the amount of $2,127 was 
properly created.

Waiver of recovery of an overpayment of pension benefits in the 
amount of $2,127 is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


